PER CURIAM.
Petitioners seek review by certiorari of an order of the trial court denying abatement or stay pending conclusion of an earlier suit in Louisiana involving essentially the same parties and subject matter. We grant- the petition, quash the order, and direct the trial court to stay the proceedings. See Florida Ins. Guar. Ass’n v. Celotex Corp., 547 So.2d 660 (Fla. 2d DCA 1989); Lightsey v. Williams, 526 So.2d 764 (Fla. 5th DCA 1988).
CERTIORARI GRANTED.
LETTS, GLICKSTEIN and GARRETT, JJ., concur.